We have carefully examined the earnest and extended motion filed by appellant but find ourselves unable to agree with the contention made that the evidence is not sufficient to support guilt. Not only was appellant found in possession of practically all of the parts of a still but he was also found in possession of quite a quanity of whiskey and mash. The whiskey had been recently buried. The vicinity showed where fires had recently been made, and there was a noticeable trail leading from appellant's house to where the whiskey and still were found. There was no other house situated near the scene of the operation. The mere fact that the officers were unable to find the worm would not be enough to justify the jury in rejecting the testimony offered, or in concluding it sufficient to show circumstantially the guilt of the accused. To so hold would be to establish a rule which would be unsound, viz: that if any part of an operating still should be moved and destroyed or secreted, that this would defeat conviction for the manufacture of liquor, no matter how convincing the remaining proof might be. We cannot lend our sanction to such rule.
The motion for rehearing will be overruled.
Overruled.